Name: 2003/717/EC: Council Decision of 2 October 2003 appointing an alternate member of the Committee of the Regions
 Type: Decision
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration;  Europe
 Date Published: 2003-10-11

 Avis juridique important|32003D07172003/717/EC: Council Decision of 2 October 2003 appointing an alternate member of the Committee of the Regions Official Journal L 260 , 11/10/2003 P. 0016 - 0016Council Decisionof 2 October 2003appointing an alternate member of the Committee of the Regions(2003/717/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof,Having regard to the proposal from the Spanish Government,Whereas:(1) On 22 January 2002(1) the Council adopted a Decision appointing the members and alternate members of the Committee of the Regions.(2) The seat of a member of the Committee of the Regions has fallen vacant following the expiry of the mandate of Mr Juan JosÃ © FERNÃ NDEZ GÃ MEZ, of which the Council was notified on 23 September 2003,HAS DECIDED AS FOLLOWS:Sole ArticleMs Dolores GOROSTIAGA SAIZ, Vicepresidenta - Gobierno de Cantabria, is hereby appointed an alternate member of the Committee of the Regions in place of Mr Juan JosÃ © FERNÃ NDEZ GÃ MEZ for the remainder of his term of office, which ends on 25 January 2006.Done at Brussels, 2 October 2003.For the CouncilThe PresidentG. Pisanu(1) OJ L 24, 26.1.2002, p. 38.